DETAILED ACTION
In Applicant’s Response filed 2/16/2021, Applicant has added new claim 21. Claim 9 has been cancelled. Currently, claims 1-8 and 10-21 are pending (claims 10-20 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Viehweg et al (US 8979783) in view of Romcevich (US 2013/0116608).
claim 1, Viehweg discloses an orthopedic device (orthopedic device comprising an ankle brace 100 – col 3 lines 10-11; col 10 line 21; figs 1A-1D), comprising:
a tubular body (tubular body 102 – col 3 lines 13-14; col 10 line 22; figs 1A-1D) forming an interior surface (interior surface 106 – col 3 line 14; col 10 line 22; figs 1A-1D) and an exterior surface (exterior surface 108 – col 3 lines 14-15; col 10 lines 22-23; figs 1A-1D) and including: 
a leg portion (leg portion 110 – col 3 lines 24-25, 32-36; col 10 line 24; figs 1A-1D) including a first opening (opening 128; col 3 lines 32-36; col 10 line 24; figs 1A-1D);
a foot portion (foot portion 114 – col 3 lines 24-30; col 10 line 25; figs 1A-1D) connected to said leg portion (attached to one another via stitching, adhesives, fasteners, combinations thereof or other suitable attachment means - col 3 lines 39-42; col 10 lines 25-26) and including a second opening (opening 126 – col 3 lines 29-30; col 10 lines 25-26; figs 1A-1D), said second opening (126) positioned in a back portion of said foot portion (opening 126 is on the back portion 118 – col 3 lines 29-30; col 10 lines 26-27; figs 1B and 1C) and configured to receive a heel of the user (col 3 lines 29-20; col 10 lines 26-28);
a thickness extending between said interior surface and said exterior surface (thickness “T” – col 4 lines 61-63; col 10 lines 29-30; figs 1C and 1D), said thickness comprising a first thickness in side portions of said tubular body configured to provide lateral support to the ankle and a second thickness in a front portion of said tubular body, said first thickness being greater than said second thickness (side portions 120/122 may have greater thickness T than front portion 116 to provide lateral support – col 5 lines 22-28; col 10 lines 30-35); and

said tubular body (102) being moveable between a first position, wherein said tubular body is configured to at least partially receive and at least partially surround at least a portion of the ankle (abstract lines 6-10; col 1 lines 38-42; col 10 lines 37-40), and a second position, wherein one or more portions of at least one of said leg portion or said foot portion are configured to generally conform to and at least partially restrict movement of the at least a portion of the ankle (abstract lines 10-13; col 1 lines 42-45; col 10 lines 40-44), and wherein said tubular body is configured to move from said first position to said second position when heated at said temperature (abstract lines 13-15; col 1 lines 45-48).
Viehweg also discloses that the low temperature shrinkable material has a shrink ratio ranging up to about 7:1 (the shrink ratio of shrinkable materials used for brace 100 should be about 7:1 to 1.1:1 which includes the ratio of 7:1 which is within the claimed shrink ratio range – col 4 lines 10-12) but does not disclose a shrink temperature ranging from about 100 to 130 degrees Fahrenheit.
Romcevich teaches an analogous orthopedic device (a sleeve 102; fig 1; capable of being used on an ankle – para [0055]) wherein the device is fabricated from a material 
capable of contracting in response to interacting with heat and is configured to be positioned over an anatomical joint or other body part and via a "shrink fit," conforms to the part, providing a customizable fit (abstract). Romcevich also teaches that “When using heat to activate a shrinking tube over a body part, however, it would be important to ensure that the shrink-activating temperature is less than the burn temperature of skin.  Water heaters are typically set at or below 130 degrees Fahrenheit due to the risk of scalding one's skin.  Typical heat-shrink materials can be fabricated to have a specific shrink temperature, which can be below 130 degrees Fahrenheit.  Therefore, it is reasonable to expect that heat-shrink material can shrink around a body part without burning the user.” (para [0009]).  Thus, Romcevich teaches that heat shrinkable materials used for forming body worn devices should shrink at a temperature below 130 degrees F in order to avoid burning the skin of the user (the temperature range of 0-130 degrees F encompasses the range of 100-130 degrees F and thus is interpreted as meeting this claimed limitation). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the heat shrinkable material in Viehweg for a heat shrinkable material that shrinks at temperatures between 0-130 degrees Fahrenheit, as taught by Romcevich, in order to avoid burning the skin of the user (Romcevich para [0009]).  Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to use a material that shrinks at a temperature between, specifically, 100-130 degrees F, since discovering the optimum or workable ranges involves only routine skill in the art.
	With respect to claim 2, Viehweg in view of Romcevich discloses the invention substantially as claimed (see rejection of claim 1) and Viehweg also discloses that a side portion of said foot portion is substantially stiff in said second position (side portions 120/122 may comprise shrink material that becomes generally stiff to at least partly restrict abnormal eversion and/or inversion of the ankle; col 3 line 66 – col 4 line 3; col 10 lines 47-49) and a front 
	With respect to claim 3, Viehweg in view of Romcevich discloses the invention substantially as claimed (see rejection of claim 1) and Viehweg also discloses that said tubular body is configured to restrict at least one of abnormal eversion or abnormal inversion of the ankle in said second position (side portions 120/122 may comprise shrink material that becomes generally stiff to at least partly restrict abnormal eversion and/or inversion of the ankle; col 3 line 66 – col 4 line 3; col 10 lines 51-53).
	With respect to claim 4, Viehweg in view of Romcevich discloses the invention substantially as claimed (see rejection of claim 1) and Viehweg also discloses that said tubular body is substantially stiff in said second position (side portions 120/122 may comprise shrink material that becomes generally stiff to at least partly restrict abnormal eversion and/or inversion of the ankle; col 3 line 66 – col 4 line 3; col 10 lines 54-55).
With respect to claim 7, Viehweg in view of Romcevich discloses the invention substantially as claimed (see rejection of claim 1) and Viehweg also discloses a liner (liner 130) proximate said interior surface of said tubular body (attached to interior surface 106 of body 102 – col 5 lines 38-40; col 10 lines 62-64), said liner (130) being configured to substantially protect at least one of the ankle or the foot from the treatment (col 3 lines 16-19; col 10 lines 64-65).
With respect to claim 8, Viehweg in view of Romcevich discloses the invention substantially as claimed (see rejection of claim 1) and Viehweg also discloses a liner (liner 130) 
With respect to claim 21, Viehweg in view of Romcevich discloses the invention substantially as claimed (see rejection of claim 1) and Viehweg also discloses that the low temperature shrinkable material comprises one or more thermoplastic materials or other suitable shrinkable materials (col 3 lines 59-62). Viehweg does not, however, disclose that the low temperature shrinkable material has a shrink temperature ranging from about 100 to about 110 degrees Fahrenheit.
Romcevich teaches an analogous orthopedic device (a sleeve 102; fig 1; capable of being used on an ankle – para [0055]) wherein the device is fabricated from a material 
capable of contracting in response to interacting with heat and is configured to be positioned over an anatomical joint or other body part and via a "shrink fit," conforms to the part, providing a customizable fit (abstract). Romcevich also teaches that “When using heat to activate a shrinking tube over a body part, however, it would be important to ensure that the shrink-activating temperature is less than the burn temperature of skin.  Water heaters are typically set at or below 130 degrees Fahrenheit due to the risk of scalding one's skin.  Typical heat-shrink materials can be fabricated to have a specific shrink temperature, which can be below 130 degrees Fahrenheit.  Therefore, it is reasonable to expect that heat-shrink material can shrink around a body part without burning the user.” (para [0009]).  Thus, Romcevich .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Viehweg et al (US 8979783) in view of Romcevich (US 2013/0116608) and further in view of Laubach et al (US 2016/0161149) and Ambroise et al (US 2011/0268979).
With respect to claim 5, Viehweg in view of Romcevich discloses the invention substantially as claimed (see rejection of claim 1) and Viehweg also discloses that the low temperature shrinkable material comprises one or more thermoplastic materials or other suitable shrinkable materials (col 3 lines 59-62). Viehweg in view of Romcevich does not, however, explicitly disclose that the low temperature shrinkable material comprises a “heat 
Laubach, however, teaches an article formed from a thermoformable material such as PLA that may become moldable/malleable in response to heat (para [0027]) wherein, specifically, the article is formed from an amorphous polylactic acid polymer (para [0038]) wherein the article is a brace (para [0028]), splint or orthotic device (claim 29). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used amorphous polylactic acid as taught by Laubach for forming the orthopedic device of Viehweg in view of Romcevich in order to provide a material that is moldable/malleable when heated in order to allow for custom molding of the device to a given user for improved fit and comfort.
Laubach does not, however, teach that the thermoformable amorphous PLA is a “heat shrink material”.
Ambroise teaches a heat shrink material (heat shrink film – para [0014]) comprising at least one skin layer comprising amorphous polylactic acids (para [0014]) wherein shrink materials such as PLA provide more than 60% shrinkage (para [0007]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used amorphous polylactic acid as taught by Ambroise for the heat shrink material in the device of Viehweg in view of Romcevich and further in view of Laubach in order to provide high levels of shrinkage such as up to 60% shrinkage of the material upon application of heat.
With respect to claim 6, Viehweg in view of Romcevich discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the low temperature shrinkable material comprises one or more thermoplastic materials or other suitable shrinkable materials (col 3 lines 59-62). Viehweg does not, however, explicitly disclose that the low temperature shrinkable material comprises amorphous polylactic acid, crystalline polylactic acid, or combinations thereof.
Laubach, however, teaches an article formed from a thermoformable material such as PLA that may become moldable/malleable in response to heat (para [0027]) wherein, specifically, the article is formed from an amorphous polylactic acid polymer (para [0038]) wherein the article is a brace (para [0028]), splint or orthotic device (claim 29). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used amorphous polylactic acid as taught by Laubach for forming the orthopedic device of Viehweg in view of Romcevich in order to provide a material that is moldable/malleable when heated in order to allow for custom molding of the device to a given user for improved fit and comfort.

Ambroise teaches a heat shrink material (heat shrink film – para [0014]) comprising at least one skin layer comprising amorphous polylatic acids (para [0014]) wherein shrink materials such as PLA provide more than 60% shrinkage (para [0007]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used amorphous polylatic acid as taught by Ambroise for the heat shrink material in the device of Viehweg in view of Romcevich and further in view of Laubach in order to provide high levels of shrinkage such as up to 60% shrinkage of the material upon application of heat.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/16/2021 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-8  of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above in view of Romcevich.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dagenkolb (US 2623031) teaches use of material for fabrication of articles such as ankle braces wherein the material shrinks under the influence of heat and thus is interpreted as being a “heat shrink” material and wherein the material used is a polyethylene terephthalate (col 6 lines 45-47; col 7 lines 19-20; col 10 line 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786